Appeal from an order of a Special Term, Supreme Court, Ulster County. Relator was indicted in the Supreme Court, Franklin County, for grand larceny, first degree. The following entry appears on the minutes of the Supreme Court on October 29, 1952 under the name of relator: " Plea, Not guilty. Over to County Court.” The stenographic record shows the District Attorney moved the indictment “to Franklin County Court for disposition”. The court stated “It will be transferred to Franklin County Court.” On this habeas corpus proceeding relator argues that the County Court was without jurisdiction. In our view there was a sufficient order of the Supreme Court “ entered in its minutes ” to “ send ” the indictment to the County Court within subdivision 6 of section 22 of the Code of Criminal Procedure. (People ex rel. Albanese v. Hunt, 266 App. Div. 105, affd. 292 N. Y. 528.) The decision in People ex rel. Dold v. Martin (284 App. Div. 127) is not authority to the contrary under the facts of the ease before us. Order unanimously affirmed. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.